ORDER

PER CURIAM.
Appellant T.B. (“Mother”) appeals from the judgment of the trial court terminating her parental rights to her minor children D.M.E., D.K.E.-B., D.K.E., D.C.M.E., T.K.E., and T.L.B. Mother challenges the existence of clear, cogent, and convincing evidence supporting the trial court’s findings pursuant to Sections 211.447.5(1), 211.447.5(2), 211.447.5(3).1 Mother also challenges the findings supporting the trial court’s conclusion that termination was in the children’s best interests pursuant to Section 211.447.7.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).

. All statutory references are to RSMo Supp. 2013.